                 Case 19-50102-gs                     Doc 290        Entered 03/08/19 09:20:35                  Page 1 of 23
                                                                                                                                 03/05/2019 02:37:16pm



 Fill in this information to identify the case
 Debtor name        Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number        19-50105-btb                                                                                   Check if this is an
 (if known)
                                                                                                                   amended filing

Official Form 206A/B
Schedule A/B: Assets -- Real and Personal Property                                                                                             12/15

Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future
interest. Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also
include assets and properties which have no book value, such as fully depreciated assets or assets that were not capitalized.
In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any
pages added, write the debtor's name and case number (if known). Also identify the form and line number to which the
additional information applies. If an additional sheet is attached, include the amounts from the attachment in the total for the
pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a
fixed asset schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset
only once. In valuing the debtor's interest, do not deduct the value of secured claims. See the instructions to understand the
terms used in this form.



 Part 1:       Cash and cash equivalents

1.   Does the debtor have any cash or cash equivalents?
          No. Go to Part 2.
          Yes. Fill in the information below.


     All cash or cash equivalents owned or controlled by the debtor                                                        Current value of
                                                                                                                           debtor's interest

2.   Cash on hand

3.   Checking, savings, money market, or financial brokerage accounts (Identify all)

     Name of institution (bank or brokerage firm)                   Type of account                   Last 4 digits of
                                                                                                      account number
4.   Other cash equivalents       (Identify all)

     Name of institution (bank or brokerage firm)

5.   Total of Part 1
     Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.
                                                                                                                                           $0.00


 Part 2: Deposits and prepayments

6.   Does the debtor have any deposits or prepayments?

         No. Go to Part 3.
         Yes. Fill in the information below.




Official Form 206A/B                               Schedule A/B: Assets -- Real and Personal Property                                          page 1
                  Case 19-50102-gs                Doc 290          Entered 03/08/19 09:20:35                     Page 2 of 23
                                                                                                                                     03/05/2019 02:37:16pm


Debtor       Brandy Boy Properties, LLC                                                   Case number (if known)      19-50105-btb
             Name

                                                                                                                                Current value of
                                                                                                                                debtor's interest
7.   Deposits, including security deposits and utility deposits

     Description, including name of holder of deposit

8.   Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent

     Description, including name of holder of prepayment

9.   Total of Part 2.
                                                                                                                                                $0.00
     Add lines 7 through 8. Copy the total to line 81.

 Part 3: Accounts receivable

10. Does the debtor have any accounts receivable?

         No. Go to Part 4.
         Yes. Fill in the information below.
                                                                                                                                Current value of
                                                                                                                                debtor's interest
11. Accounts receivable

11a. 90 days old or less:            $1,000.00             –                  $0.00                 = .......................              $1,000.00
                            face amount                        doubtful or uncollectible accounts

11b. Over 90 days old:                $282.00              –                 $282.00                = .......................                   $0.00
                            face amount                        doubtful or uncollectible accounts

12. Total of Part 3
                                                                                                                                           $1,000.00
    Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4: Investments

13. Does the debtor own any investments?

         No. Go to Part 5.
         Yes. Fill in the information below.
                                                                                           Valuation method                     Current value of
                                                                                           used for current value               debtor's interest
14. Mutual funds or publicly traded stocks not included in Part 1

         Name of fund or stock:
15. Non-publicly traded stock and interests in incorporated and unincorporated
    businesses, including any interest in an LLC, partnership, or joint venture

      Name of entity:                                          % of ownership:
16. Government bonds, corporate bonds, and other negotiable and
    non-negotiable instruments not included in Part 1

       Describe:
17. Total of Part 4
                                                                                                                                                $0.00
    Add lines 14 through 16. Copy the total to line 83.

 Part 5: Inventory, excluding agriculture assets

18. Does the debtor own any inventory (excluding agriculture assets)?

         No. Go to Part 6.
         Yes. Fill in the information below.




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                                   page 2
                 Case 19-50102-gs                 Doc 290         Entered 03/08/19 09:20:35                Page 3 of 23
                                                                                                                           03/05/2019 02:37:16pm


Debtor       Brandy Boy Properties, LLC                                                Case number (if known)    19-50105-btb
             Name

     General description                         Date of the       Net book value of    Valuation method              Current value of
                                                 last physical     debtor's interest    used for current value        debtor's interest
                                                 inventory         (Where available)
19. Raw materials                                MM/DD/YYYY

20. Work in progress

21. Finished goods, including goods held for resale

22. Other inventory or supplies

23. Total of Part 5
                                                                                                                                      $0.00
    Add lines 19 through 22. Copy the total to line 84.

24. Is any of the property listed in Part 5 perishable?
        No
        Yes

25. Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

26. Has any of the property listed in Part 5 been appraised by a professional within the last year?
       No
       Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)

27. Does the debtor own or lease any farming or fishing-related assets (other than titled motor vehicles and land)?

         No. Go to Part 7.
         Yes. Fill in the information below.

     General description                                           Net book value of    Valuation method              Current value of
                                                                   debtor's interest    used for current value        debtor's interest
                                                                   (Where available)
28. Crops--either planted or harvested

29. Farm animals Examples: Livestock, poultry, farm-raised fish

30. Farm machinery and equipment (Other than titled motor vehicles)

31. Farm and fishing supplies, chemicals, and feed

32. Other farming and fishing-related property not already listed in Part 6

33. Total of Part 6.
    Add lines 28 through 32. Copy the total to line 85.
                                                                                                                                      $0.00

34. Is the debtor a member of an agricultural cooperative?
         No
         Yes. Is any of the debtor's property stored at the cooperative?
                   No
                   Yes

35. Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
       No
       Yes. Book value                            Valuation method                                   Current value

36. Is a depreciation schedule available for any of the property listed in Part 6?
         No
         Yes

37. Has any of the property listed in Part 6 been appraised by a professional within the last year?
       No
       Yes


Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                         page 3
                  Case 19-50102-gs                 Doc 290          Entered 03/08/19 09:20:35               Page 4 of 23
                                                                                                                            03/05/2019 02:37:16pm


Debtor       Brandy Boy Properties, LLC                                                 Case number (if known)    19-50105-btb
             Name


 Part 7: Office furniture, fixtures, and equipment; and collectibles

38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

         No. Go to Part 8.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
                                                                    debtor's interest    used for current value        debtor's interest
                                                                    (Where available)
39. Office furniture

40. Office fixtures

41. Office equipment, including all computer equipment and
    communication systems equipment and software

42. Collectibles Examples: Antiques and figurines; paintings, prints, or other
    artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
    or baseball card collections; other collections, memorabilia, or collectibles

43. Total of Part 7.
    Add lines 39 through 42. Copy the total to line 86.
                                                                                                                                       $0.00

44. Is a depreciation schedule available for any of the property listed in Part 7?
         No
         Yes

45. Has any of the property listed in Part 7 been appraised by a professional within the last year?
       No
       Yes

 Part 8: Machinery, equipment, and vehicles

46. Does the debtor own or lease any machinery, equipment, or vehicles?

         No. Go to Part 9.
         Yes. Fill in the information below.

     General description                                            Net book value of    Valuation method              Current value of
     Include year, make, model, and identification numbers          debtor's interest    used for current value        debtor's interest
     (i.e., VIN, HIN, or N-number)                                  (Where available)

47. Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
48. Watercraft, trailers, motors, and related accessories Examples: Boats
    trailers, motors, floating homes, personal watercraft, and fishing vessels

49. Aircraft and accessories

50. Other machinery, fixtures, and equipment (excluding farm
    machinery and equipment)

51. Total of Part 8.
    Add lines 47 through 50. Copy the total to line 87.
                                                                                                                                       $0.00

52. Is a depreciation schedule available for any of the property listed in Part 8?
         No
         Yes

53. Has any of the property listed in Part 8 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                          page 4
                  Case 19-50102-gs                   Doc 290       Entered 03/08/19 09:20:35                   Page 5 of 23
                                                                                                                               03/05/2019 02:37:16pm


Debtor       Brandy Boy Properties, LLC                                                  Case number (if known)    19-50105-btb
             Name


 Part 9: Real property

54. Does the debtor own or lease any real property?

         No. Go to Part 10.
         Yes. Fill in the information below.

55.    Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest
       Description and location of property            Nature and extent      Net book value of    Valuation method       Current value of
       Include street address or other description     of debtor's interest   debtor's interest    used for current       debtor's interest
       such as Assessor Parcel Number (APN),           in property            (Where available)    value
       and type of property (for example,
       acreage, factory, warehouse, apartment or
       office building), if available.

55.1. 1619 Greenside Dr.
       Round Rock, TX
       1619 Greenside Dr.                              Fee Simple                  $277,065.00 Zillow                             $286,719.00

55.2. 3779 Overlook Ct.
       South Lake Tahoe, CA
       3779 Overlook Ct.                               Fee Simple                $1,388,594.00 Zillow                           $1,762,123.00

55.3. 4101 Lake Tahoe Blvd. #225
       South Lake Tahoe, CA
       4101 Lake Tahoe Blvd. #225                      Fee Simple                $1,663,425.00 Zillow                           $1,298,988.00

55.4. 4101 Lake Tahoe Blvd. #217
       South Lake Tahoe, CA
       4101 Lake Tahoe Blvd. #217                      Fee Simple                $1,880,127.00 Zillow                           $1,277,709.00

55.5. 7373 Clubhouse Dr. #14
       Scottsdale, AZ
       Scottsdale Condominium                          Fee Simple                  $976,215.00 Zillow                           $1,000,178.00
56. Total of Part 9.
                                                                                                                                $5,625,717.00
    Add the current value on lines 55.1 through 55.6 and entries from any additional sheets. Copy the total to line 88.

57. Is a depreciation schedule available for any of the property listed in Part 9?
         No
         Yes

58. Has any of the property listed in Part 9 been appraised by a professional within the last year?
       No
       Yes

Part 10: Intangibles and Intellectual Property

59. Does the debtor have any interests in intangibles or intellectual property?

         No. Go to Part 11.
         Yes. Fill in the information below.

      General description                                           Net book value of     Valuation method                Current value of
                                                                    debtor's interest     used for current value          debtor's interest
                                                                    (Where available)
60. Patents, copyrights, trademarks, and trade secrets

61. Internet domain names and websites




Official Form 206A/B                           Schedule A/B: Assets -- Real and Personal Property                                             page 5
                  Case 19-50102-gs                 Doc 290        Entered 03/08/19 09:20:35                   Page 6 of 23
                                                                                                                            03/05/2019 02:37:16pm


Debtor       Brandy Boy Properties, LLC                                                  Case number (if known)   19-50105-btb
             Name

62. Licenses, franchises, and royalties

63. Customer lists, mailing lists, or other compilations

64. Other intangibles, or intellectual property

65. Goodwill

66. Total of Part 10.
                                                                                                                                       $0.00
    Add lines 60 through 65. Copy the total to line 89.

67. Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
       No
       Yes

68. Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         No
         Yes

69. Has any of the property listed in Part 10 been appraised by a professional within the last year?
       No
       Yes

Part 11: All other assets

70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

         No. Go to Part 12.
         Yes. Fill in the information below.

                                                                                                                       Current value of
                                                                                                                       debtor's interest
71. Notes receivable

     Description (include name of obligor)

72. Tax refunds and unused net operating losses (NOLs)

     Description (for example, federal, state, local)

73. Interests in insurance policies or annuities

74. Causes of action against third parties (whether or not a lawsuit has been filed)

     Cash                                                                                                                         $9,689.00
     Nature of claim             Wrongful seizure
     Amount requested            $9,689.00

75. Other contingent and unliquidated claims or causes of action of every nature,
    including counterclaims of the debtor and rights to set off claims

76. Trusts, equitable or future interests in property

77. Other property of any kind not already listed Examples: Season tickets, country club membership

78. Total of Part 11.
    Add lines 71 through 77. Copy the total to line 90.
                                                                                                                                  $9,689.00

79. Has any of the property listed in Part 11 been appraised by a professional within the last year?
       No
       Yes




Official Form 206A/B                            Schedule A/B: Assets -- Real and Personal Property                                         page 6
                       Case 19-50102-gs                          Doc 290               Entered 03/08/19 09:20:35                             Page 7 of 23
                                                                                                                                                             03/05/2019 02:37:16pm


Debtor           Brandy Boy Properties, LLC                                                                          Case number (if known)         19-50105-btb
                 Name


 Part 12: Summary

In Part 12 copy all of the totals from the earlier parts of the form.

      Type of property                                                              Current value of                             Current value of
                                                                                    personal property                            real property


80. Cash, cash equivalents, and financial assets.                                                    $0.00
    Copy line 5, Part 1.

81. Deposits and prepayments. Copy line 9, Part 2.                                                   $0.00

82. Accounts receivable. Copy line 12, Part 3.                                                 $1,000.00

83. Investments. Copy line 17, Part 4.                                                               $0.00

84. Inventory. Copy line 23, Part 5.                                                                 $0.00

85. Farming and fishing-related assets.                                                              $0.00
    Copy line 33, Part 6.

86. Office furniture, fixtures, and equipment;                                                       $0.00
    and collectibles. Copy line 43, Part 7.

87. Machinery, equipment, and vehicles.                                                              $0.00
    Copy line 51, Part 8.

88. Real property. Copy line 56, Part 9.......................................................................................      $5,625,717.00

89. Intangibles and intellectual property.                                                           $0.00
    Copy line 66, Part 10.

90. All other assets. Copy line 78, Part 11.                                      +            $9,689.00

91. Total. Add lines 80 through 90 for each column.                        91a.              $10,689.00          +     91b.         $5,625,717.00



                                                                                                                                                                $5,636,406.00
92. Total of all property on Schedule A/B. Lines 91a + 91b = 92.........................................................................................................




Official Form 206A/B                                        Schedule A/B: Assets -- Real and Personal Property                                                         page 7
                   Case 19-50102-gs                Doc 290          Entered 03/08/19 09:20:35                    Page 8 of 23
                                                                                                                                   03/05/2019 02:37:23pm



 Fill in this information to identify the case:
 Debtor name          Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number          19-50105-btb                                                                                 Check if this is an
 (if known)                                                                                                        amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                       12/15
Be as complete and accurate as possible.

1.     Do any creditors have claims secured by debtor's property?
       No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
       Yes. Fill in all of the information below.


 Part 1:         List Creditors Who Have Secured Claims
2.     List in alphabetical order all creditors who have secured claims. If a creditor has more            Column A               Column B
       than one secured claim, list the creditor separately for each claim.                                Amount of claim        Value of collateral
                                                                                                           Do not deduct the      that supports
                                                                                                           value of collateral.   this claim

 2.1      Creditor's name                                  Describe debtor's property that is
          C.L. Raffety, CPA                                subject to a lien                                     $28,260.00              $4,338,820.00

          Creditor's mailing address                       3779 Overlook Ct.
          Tax Collector                                    Describe the lien
          PO Box 678002                                    Property Taxes / Statutory Lien
                                                           Is the creditor an insider or related party?
          Placerville                CA   95667-8002            No
                                                                Yes
          Creditor's email address, if known
                                                           Is anyone else liable on this claim?
          Date debt was incurred                               No
                                                               Yes. Fill out Schedule H: Codebtors (Official Form 206H)
          Last 4 digits of account
          number                                           As of the petition filing date, the claim is:
          Do multiple creditors have an interest in        Check all that apply.
          the same property?                                   Contingent
              No                                               Unliquidated
              Yes. Specify each creditor, including this       Disputed
              creditor, and its relative priority.




3.     Total of the dollar amounts from Part 1, Column A, including the amounts from the
       Additional Page, if any.                                                                                  $37,679.00


Official Form 206D                        Schedule D: Creditors Who Have Claims Secured by Property                                             page 1
                 Case 19-50102-gs                   Doc 290           Entered 03/08/19 09:20:35                    Page 9 of 23
                                                                                                                                     03/05/2019 02:37:23pm


Debtor       Brandy Boy Properties, LLC                                                      Case number (if known) 19-50105-btb

 Part 1:       Additional Page                                                                               Column A               Column B
                                                                                                             Amount of claim        Value of collateral
Copy this page only if more space is needed. Continue numbering the lines                                    Do not deduct the      that supports
sequentially from the previous page.                                                                         value of collateral.   this claim

 2.2     Creditor's name                                     Describe debtor's property that is
         Maricopa County Treasurer                           subject to a lien                                       $2,019.00          $1,000,178.00

         Creditor's mailing address                          Scottsdale Condominium
         PO Box 52133                                        Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Phoenix                    AZ     85072-2133             No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred          7/1/2018                No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines

 2.3     Creditor's name                                     Describe debtor's property that is
         Williamson County Tax Office                        subject to a lien                                       $7,400.00            $286,719.00

         Creditor's mailing address                          1619 Greenside Dr.
         904 S. Main St.                                     Describe the lien
                                                             Property Taxes / Statutory Lien
                                                             Is the creditor an insider or related party?
         Georgetown                 TX     78626                  No
                                                                  Yes
         Creditor's email address, if known
                                                             Is anyone else liable on this claim?
         Date debt was incurred          7/1/2018                No
                                                                 Yes. Fill out Schedule H: Codebtors (Official Form 206H)
         Last 4 digits of account
         number                                              As of the petition filing date, the claim is:
         Do multiple creditors have an interest in           Check all that apply.
         the same property?                                      Contingent
             No                                                  Unliquidated
             Yes. Have you already specified the                 Disputed
                  relative priority?
                No. Specify each creditor, including this
                creditor, and its relative priority.
                Yes. The relative priority of creditors is
                specified on lines




Official Form 206D             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                      page 2
                  Case 19-50102-gs               Doc 290         Entered 03/08/19 09:20:35                   Page 10 of 23
                                                                                                                               03/05/2019 02:37:29pm



 Fill in this information to identify the case:
 Debtor              Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50105-btb                                                                              Check if this is an
 (if known)                                                                                                    amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                        12/15

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with
NONPRIORITY unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim.
Also list executory contracts on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G:
Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left.
If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:        List All Creditors with PRIORITY Unsecured Claims
1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
           No. Go to Part 2.
           Yes. Go to line 2.

2.     List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or part.
       If more space is needed for priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                            Total claim         Priority amount

     2.1   Priority creditor's name and mailing address         As of the petition filing date, the
                                                                claim is: Check all that apply.
                                                                    Contingent
                                                                    Unliquidated
                                                                    Disputed

                                                                Basis for the claim:

Date or dates debt was incurred
                                                                Is the claim subject to offset?
                                                                     No
Last 4 digits of account                                             Yes
number
Specify Code subsection of PRIORITY unsecured
claim: 11 U.S.C. § 507(a)(     )




Official Form 206E/F                          Schedule E/F: Creditors Who Have Unsecured Claims                                           page 1
                 Case 19-50102-gs               Doc 290         Entered 03/08/19 09:20:35                    Page 11 of 23
                                                                                                                             03/05/2019 02:37:29pm


Debtor        Brandy Boy Properties, LLC                                               Case number (if known)      19-50105-btb

 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims

3.    List in alphabetical order all of the creditors with nonpriority unsecured claims. If more space is needed for nonpriority unsecured
      claims, fill out and attach the Additional Page of Part 2.
                                                                                                                       Amount of claim

     3.1   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $675.00
                                                                   Check all that apply.
A Valdivia Landscaping                                                 Contingent
1115 Juniper Ave                                                       Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
So. Lake Tahoe                           CA      96150             Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.2   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $616.75
                                                                   Check all that apply.
AIG Private Client Group                                               Contingent
PO Box 601148                                                          Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Pasadena                                 CA      91189-1148        Insurance

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.3   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                      $119.25
                                                                   Check all that apply.
Artisticrat Painting                                                   Contingent
PO Box 13322                                                           Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
South Lake Tahoe                         CA      96151             Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes


     3.4   Nonpriority creditor's name and mailing address         As of the petition filing date, the claim is:                        $73.98
                                                                   Check all that apply.
AVD Security                                                           Contingent
1300 Galaxy Way, Unit 21                                               Unliquidated
                                                                       Disputed

                                                                   Basis for the claim:
Concord                                  CA      94520             Services

Date or dates debt was incurred                                    Is the claim subject to offset?
                                                                        No
Last 4 digits of account number                                         Yes




Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                           page 2
                 Case 19-50102-gs               Doc 290       Entered 03/08/19 09:20:35                    Page 12 of 23
                                                                                                                          03/05/2019 02:37:29pm


Debtor        Brandy Boy Properties, LLC                                             Case number (if known)      19-50105-btb

 Part 2:       Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                     Amount of claim

   3.5      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $150.00
                                                                 Check all that apply.
Boulder Exterminators                                                Contingent
PO Box 17000                                                         Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
South Lake Tahoe                        NV       96151           Services

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.6      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $233.45
                                                                 Check all that apply.
Charter Communications                                               Contingent
PO Box 790086                                                        Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
St. Louis                               MO       63179-0088      Utilities

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.7      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                     $496.46
                                                                 Check all that apply.
Cox Communications                                                   Contingent
PO Box 53248                                                         Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Phoenix                                 AZ       85072-3249      Utilities

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes


   3.8      Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                  $807,430.45
                                                                 Check all that apply.
DC Solar Solutions, Inc.                                             Contingent
4901 Park Road                                                       Unliquidated
                                                                     Disputed

                                                                 Basis for the claim:
Benicia                                 CA       94510           Advances

Date or dates debt was incurred                                  Is the claim subject to offset?
                                                                      No
Last 4 digits of account number                                       Yes
Related Debtor (Case No. 19-50130)




Official Form 206E/F                         Schedule E/F: Creditors Who Have Unsecured Claims                                          page 3
                Case 19-50102-gs               Doc 290       Entered 03/08/19 09:20:35                    Page 13 of 23
                                                                                                                         03/05/2019 02:37:29pm


Debtor       Brandy Boy Properties, LLC                                             Case number (if known)      19-50105-btb

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                    Amount of claim

   3.9     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,923.52
                                                                Check all that apply.
Dog Blue Properties, LLC                                            Contingent
4901 Park Road                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Benicia                                CA       94510           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Related Debtor (Case No. 19-50104)


  3.10     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $3,717.32
                                                                Check all that apply.
Dora Dog Properties, LLC                                            Contingent
125 Mason Circle, Ste J                                             Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Concord                                CA       94520           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Related Debtor (Case No. 19-50103)

  3.11     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                      $80.00
                                                                Check all that apply.
Fou Dog Properties                                                  Contingent
4901 Park Road                                                      Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Benicia                                CA       94510           Trade Debt

Date or dates debt was incurred                                 Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes
Related non-debtor entity


  3.12     Nonpriority creditor's name and mailing address      As of the petition filing date, the claim is:                   $1,000.00
                                                                Check all that apply.
Rosalie & Timothy Mount                                             Contingent
1619 Greenside Dr.                                                  Unliquidated
                                                                    Disputed

                                                                Basis for the claim:
Round Rock                             TX       78665           Security Deposit for Rental Property

Date or dates debt was incurred      8/1/2017                   Is the claim subject to offset?
                                                                     No
Last 4 digits of account number                                      Yes



Official Form 206E/F                        Schedule E/F: Creditors Who Have Unsecured Claims                                          page 4
                Case 19-50102-gs             Doc 290         Entered 03/08/19 09:20:35                   Page 14 of 23
                                                                                                                        03/05/2019 02:37:29pm


Debtor       Brandy Boy Properties, LLC                                            Case number (if known)      19-50105-btb

 Part 2:      Additional Page
Copy this page only if more space is needed. Continue numbering the lines sequentially from the
previous page. If no additional NONPRIORITY creditors exist, do not fill out or submit this page.                   Amount of claim

  3.13     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                   $1,064.02
                                                               Check all that apply.
South Tahoe Public Utility                                         Contingent
1275 Meadow Crest Drive                                            Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
South Lake Tahoe                       CA     96150            Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.14     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $202.89
                                                               Check all that apply.
Southwest Gas Corp.                                                Contingent
PO Box 98890                                                       Unliquidated
                                                                   Disputed

                                                               Basis for the claim:
Las Vegas                              NV     89193-8890       Utilities

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes


  3.15     Nonpriority creditor's name and mailing address     As of the petition filing date, the claim is:                     $405.00
                                                               Check all that apply.
The Boulders Casitas Condo Assn.                                   Contingent
c/o CCMC - Western Region                                          Unliquidated
                                                                   Disputed
PO Box 105260
                                                               Basis for the claim:
Atlanta                                GA     30348-5260       Association fees/dues

Date or dates debt was incurred                                Is the claim subject to offset?
                                                                    No
Last 4 digits of account number                                     Yes




Official Form 206E/F                      Schedule E/F: Creditors Who Have Unsecured Claims                                           page 5
                Case 19-50102-gs             Doc 290        Entered 03/08/19 09:20:35               Page 15 of 23
                                                                                                                     03/05/2019 02:37:29pm


Debtor      Brandy Boy Properties, LLC                                        Case number (if known)      19-50105-btb

 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5.   Add the amounts of priority and nonpriority unsecured claims.

                                                                                                    Total of claim amounts

5a. Total claims from Part 1                                                              5a.                       $0.00

5b. Total claims from Part 2                                                              5b.   +            $818,188.09


5c. Total of Parts 1 and 2                                                                5c.                $818,188.09
    Lines 5a + 5b = 5c.




Official Form 206E/F                     Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6
                 Case 19-50102-gs                Doc 290          Entered 03/08/19 09:20:35                    Page 16 of 23
                                                                                                                                 03/05/2019 02:37:30pm



 Fill in this information to identify the case:
 Debtor name         Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50105-btb                             Chapter      11                                      Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                             12/15

Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.

1.    Does the debtor have any executory contracts or unexpired leases?
          No. Check this box and file this form with the court with the debtor's other schedules. There is nothing else to report on this form.
          Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property
          (Official Form 206A/B).

2.    List all contracts and unexpired leases                                           State the name and mailing address for all other
                                                                                        parties with whom the debtor has an executory
                                                                                        contract or unexpired lease

2.1       State what the contract       Insurance                                       AIG Private Client Group
          or lease is for and the
                                                                                        PO Box 601148
          nature of the debtor's        Additional information is unknown
          interest                      due to government seizure of
                                        records.
          State the term remaining
                                                                                       Pasadena                            VA            91189-1148
          List the contract
          number of any
          government contract

2.2       State what the contract       Electric                                        APS
          or lease is for and the
                                                                                        PO Box 2906
          nature of the debtor's        Additional information is unknown
          interest                                                                      Phoenix, AZ
                                        due to government seizure of
                                        records.                                        85062-2906
          State the term remaining
          List the contract
          number of any
          government contract

2.3       State what the contract       Insurance                                       ASI Lloyds
          or lease is for and the
                                                                                        PO Box 33018
          nature of the debtor's        Additional information is unknown
          interest                      due to government seizure of
                                        records.
          State the term remaining
                                                                                       St. Petersburg                      FL            33733
          List the contract
          number of any
          government contract




Official Form 206G                          Schedule G: Executory Contracts and Unexpired Leases                                                 page 1
                 Case 19-50102-gs               Doc 290     Entered 03/08/19 09:20:35                Page 17 of 23
                                                                                                                      03/05/2019 02:37:30pm


Debtor       Brandy Boy Properties, LLC                                           Case number (if known)   19-50105-btb



          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
         Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

      List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                parties with whom the debtor has an executory
                                                                                contract or unexpired lease

2.4       State what the contract      Security                                 AVD Security
          or lease is for and the
                                                                                1300 Galaxy WAy, Unit 21
          nature of the debtor's       Additional information is unknown
          interest                     due to government seizure of
                                       records.
          State the term remaining
                                                                                Concord                         CA        94520
          List the contract
          number of any
          government contract

2.5       State what the contract      Pest Control                             Boulder Exterminators Inc
          or lease is for and the
                                                                                PO Box 17000
          nature of the debtor's       Additional information is unknown
          interest                     due to government seizure of
                                       records.
          State the term remaining
                                                                                South Lake Tahoe                CA        96151
          List the contract
          number of any
          government contract

2.6       State what the contract      Internet                                 Charter Communications
          or lease is for and the
                                                                                PO Box 790086
          nature of the debtor's       Additional information is unknown
          interest                     due to government seizure of
                                       records.
          State the term remaining
                                                                                St. Louis                       MO        63179-0088
          List the contract
          number of any
          government contract

2.7       State what the contract      Utilities (Water)                        City of Scottsdale
          or lease is for and the
                                                                                PO Box 52799
          nature of the debtor's       Additional information is unknown
          interest                     due to government seizure of
                                       records.
          State the term remaining
                                                                                Phoenix                         AZ        85072-2799
          List the contract
          number of any
          government contract

2.8       State what the contract      TV/Internet                              Cox Communications
          or lease is for and the
                                                                                PO Box 53248
          nature of the debtor's       Additional information is unknown
          interest                     due to government seizure of
                                       records.
          State the term remaining
                                                                                Phoenix                         AZ        85072-3249
          List the contract
          number of any
          government contract




Official Form 206G                        Schedule G: Executory Contracts and Unexpired Leases                                     page 2
                  Case 19-50102-gs               Doc 290     Entered 03/08/19 09:20:35                Page 18 of 23
                                                                                                                        03/05/2019 02:37:30pm


Debtor        Brandy Boy Properties, LLC                                           Case number (if known)   19-50105-btb



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.9        State what the contract      Insurance                                Fidelity National Home Warranty
           or lease is for and the
                                                                                 PO Box 7606
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 San Francisco                     CA      94120-9885
           List the contract
           number of any
           government contract

2.10       State what the contract      Insurance                                Foremost
           or lease is for and the
                                                                                 PO Box 0915
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 Carol Stream                      IL      60132-0915
           List the contract
           number of any
           government contract

2.11       State what the contract      Electric utilities                       Liberty Utilities
           or lease is for and the
                                                                                 California Pacific Electric Co.
           nature of the debtor's       Additional information is unknown
           interest                                                              PO Box 80374
                                        due to government seizure of
                                        records.
           State the term remaining
                                                                                 City of Industry                  CA      91716-8374
           List the contract
           number of any
           government contract

2.12       State what the contract      Residential real property lease.         Paulette & Jeffrey Carpoff
           or lease is for and the
                                                                                 30 Pebble Dunes Ct.
           nature of the debtor's       Additional information is unknown
           interest                                                              Las Vegas, NV
                                        due to government seizure of
                                        records.
           State the term remaining
           List the contract
           number of any
           government contract

2.13       State what the contract      HOA                                      Pinewild Condominium HOA
           or lease is for and the
                                                                                 c/o First Service Residential Nevada
           nature of the debtor's       Additional information is unknown
           interest                                                              Processing Center
                                        due to government seizure of
                                        records.
           State the term remaining
                                                                                 Los Angeles                       CA      90054-0089
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 3
                  Case 19-50102-gs               Doc 290     Entered 03/08/19 09:20:35                Page 19 of 23
                                                                                                                       03/05/2019 02:37:30pm


Debtor        Brandy Boy Properties, LLC                                           Case number (if known)   19-50105-btb



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.14       State what the contract      Residential real property lease          Rosalie & Timothy Mount
           or lease is for and the
                                                                                 1619 Greenside Dr.
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records
           State the term remaining
                                                                                 Round Rock                      TX        78665
           List the contract
           number of any
           government contract

2.15       State what the contract      Utilities (water)                        South Tahoe Public Utility
           or lease is for and the
                                                                                 1275 Meadow Crest Drive
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 South Lake Tahoe                CA        96150
           List the contract
           number of any
           government contract

2.16       State what the contract      Utility (trash)                          South Tahoe Refuse
           or lease is for and the
                                                                                 2140 Ruth Ave.
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 South Lake Tahoe                CA        96150
           List the contract
           number of any
           government contract

2.17       State what the contract      Utilities (Gas)                          Southwest Gas Corp.
           or lease is for and the
                                                                                 PO Box 98890
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 Las Vegas                       NV        89193-8890
           List the contract
           number of any
           government contract

2.18       State what the contract      Insurance                                Stone Creek Insurance Agency
           or lease is for and the
                                                                                 3249 Mt Diablo Ct #211
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 Lafayette                       CA        94549
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 4
                  Case 19-50102-gs               Doc 290     Entered 03/08/19 09:20:35                Page 20 of 23
                                                                                                                       03/05/2019 02:37:30pm


Debtor        Brandy Boy Properties, LLC                                           Case number (if known)   19-50105-btb



           Additional Page if Debtor Has More Executory Contracts or Unexpired Leases
          Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

       List all contracts and unexpired leases                                   State the name and mailing address for all other
                                                                                 parties with whom the debtor has an executory
                                                                                 contract or unexpired lease

2.19       State what the contract      HOA                                      Teravista Community Association
           or lease is for and the
                                                                                 c/o Goodwin Processing Center
           nature of the debtor's       Additional information is unknown
           interest                                                              PO Box 93447
                                        due to government seizure of
                                        records.
           State the term remaining
                                                                                 Las Vegas                       NV        89193
           List the contract
           number of any
           government contract

2.20       State what the contract      HOA                                      The Boulders Casitas Condo Assn.
           or lease is for and the
                                                                                 c/o CCMC - Western Region
           nature of the debtor's       Additional information is unknown
           interest                                                              PO Box 105260
                                        due to government seizure of
                                        records.
           State the term remaining
                                                                                 Atlanta                         GA        30348-5260
           List the contract
           number of any
           government contract

2.21       State what the contract      HOA                                      Zalanta Association
           or lease is for and the
                                                                                 PO Box 105007
           nature of the debtor's       Additional information is unknown
           interest                     due to government seizure of
                                        records.
           State the term remaining
                                                                                 Atlanta                         GA        30348
           List the contract
           number of any
           government contract




Official Form 206G                         Schedule G: Executory Contracts and Unexpired Leases                                     page 5
                Case 19-50102-gs                 Doc 290         Entered 03/08/19 09:20:35                    Page 21 of 23
                                                                                                                                 03/05/2019 02:37:30pm



 Fill in this information to identify the case:
 Debtor name         Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50105-btb                                                                                  Check if this is an
 (if known)                                                                                                        amended filing


Official Form 206H
Schedule H: Codebtors                                                                                                                        12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries
consecutively. Attach the Additional Page to this page.


1.   Does the debtor have any codebtors?
         No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
         Yes

2.   In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the
     schedules of creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is
     owed and each schedule on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor
     separately in Column 2.

        Column 1: Codebtor                                                                    Column 2: Creditor

                                                                                                                             Check all schedules
      Name                            Mailing address                                        Name                            that apply:




Official Form 206H                                           Schedule H: Codebtors                                                           page 1
                      Case 19-50102-gs                                Doc 290                  Entered 03/08/19 09:20:35                                          Page 22 of 23
                                                                                                                                                                                             03/05/2019 02:37:30pm



 Fill in this information to identify the case:


 Debtor Name Brandy Boy Properties, LLC

 United States Bankruptcy Court for the:                      DISTRICT OF NEVADA

 Case number (if known): 19-50105-btb                                                                                                                                                            Check if this is an
                                                                                                                                                                                                 amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                       12/15



 Part 1:            Summary of Assets

1.   Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

     1a. Real property:
                                                                                                                                                                                 $5,625,717.00
         Copy line 88 from Schedule A/B........................................................................................................................................................................

     1b. Total personal property:
                                                                                                                                                                                      $10,689.00
         Copy line 91A from Schedule A/B........................................................................................................................................................................

     1c. Total of all property
                                                                                                                                                                                 $5,636,406.00
         Copy line 92 from Schedule A/B........................................................................................................................................................................

 Part 2:            Summary of Liabilities

2.   Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
     Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D...................................................... $37,679.00

3.   Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

     3a. Total claim amounts of priority unsecured claims:
                                                                                                                                                                                 $0.00
         Copy the total claims from Part 1 from line 5a of Schedule E/F..............................................................................................................................................

     3b. Total amount of claims of nonpriority amount of unsecured claims:
                                                                                                                                              +            $818,188.09
         Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F...................................................................................................................


4.   Total liabilities
     Lines 2 + 3a + 3b........................................................................................................................................................................     $855,867.09




Official Form 206Sum                                            Summary of Assets and Liabilities for Non-Individuals                                                                                       page 1
                Case 19-50102-gs                 Doc 290          Entered 03/08/19 09:20:35                    Page 23 of 23
                                                                                                                               03/05/2019 02:37:37pm



 Fill in this information to identify the case and this filing:
 Debtor Name         Brandy Boy Properties, LLC

 United States Bankruptcy Court for the: DISTRICT OF NEVADA

 Case number         19-50105-btb
 (if known)

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                             12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included
in the document, and any amendments of those documents. This form must state the individual's position or relationship to
the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or
property by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or
both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


               Declaration and signature

            I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership;
            or another individual serving as a representative of the debtor in this case.

            I have examined the information in the documents checked below and I have a reasonable belief that the information is true and
            correct:


                 Schedule A/B: Assets--Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 A Summary of Assets and Liabilities for Non-Individuals (Official Form 206-Summary)

                 Amended Schedule

                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders
                 (Official Form 204)

                 Other document that requires a declaration


            I declare under penalty of perjury that the foregoing is true and correct.

            Executed on 03/05/2019                       X /s/ Seth R. Freeman
                        MM / DD / YYYY                       Signature of individual signing on behalf of debtor


                                                             Seth R. Freeman
                                                             Printed name
                                                             Chief Restructuring Officer
                                                             Position or relationship to debtor




Official Form B202                     Declaration Under Penalty of Perjury for Non-Individual Debtors
